         Case 7:19-cv-03759-KMK
         Case 7:19-cv-03759-KMK Document
                                Document 54 Filed 03/31/21
                                         55 Filed 04/01/21 Page
                                                           Page 11 of
                                                                   of 22
                                                                           l NORTH BROADWAY, SUITE 900
                         Finkelstein,_ Blankinship,_
FBFGI                   Frei-Pearson & Garber, LLP
                                                                                 WHITE PLAINS, NY 10601
                                                                                     Phone: (844) 431-0695
                                                                                       Fax: (845) 562-3492
                                                                                         www.fbfglaw .com

                           MEMO ENDORSED                          March 31 , 2021
ByECF
Hon. Kenneth M. Karas
United States District Judge
The Hon. Charles L. Brieant Jr. Federal Building and United States Courthouse
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

       Re:     Stanley v. Direct Energy Services, LLC, Case No. 7:19-cv-03759-KMK

Dear Judge Karas:

We write on behalf of Plaintiff Linda Stanley and Defendant Direct Energy Services, LLC to
inform the Court that the parties have agreed to participate in a mediation of this action on June
3, 2021 in an attempt to reach a fair and just settlement. Accordingly, they respectfully request a
stay pending mediation so that they may preserve resources and focus their efforts on a
resolution.

Following motion practice regarding the sufficiency of Plaintiffs pleadings and several months
of discovery, the parties agreed to retain as a mediator Hon. Diane M. Welsh (Ret.), who has
experience mediating several similar class actions against independent energy companies.
Indeed, Judge Welsh was the mediator who assisted the parties in reaching a settlement in
Hamlen v. Gateway Energy Services Corp., No . 16-3526 (S.D.N.Y.) (Briccetti, J.). Notably,
Direct Energy owns Gateway Energy, and the parties in Hamlen were represented by counsel for
the parties in the instant action.

In the interests of efficiency and preserving judicial resources, the parties respectfully propose
that all discovery and other outstanding deadlines be stayed until 10 (ten) days after the June 3,
2021 mediation. The parties also propose to provide the Court with an update following the
mediation regarding their attempts to reach a proposed settlement. If the mediation is successful,
the parties will propose a deadline for Plaintiff to file a motion for preliminary approval of a
class settlement; if not, they will ask that the Court lift the stay and they will propose an
amended schedule.

We thank the Court for its consideration of our request.


Respectfully Submitted,

 s/ D. Greg Blankinship                            sl Matthew D. Matthews. Jr.
 D. Greg Blankinship                               Michael D. Matthews, Jr.
 Todd S. Garber                                    Andrew R. Kasner
 Chantal Khalil                                    Diane S. Wizig
 FINKELSTEIN, BLANKINSHIP,                         MCDOWELL HETHERINGTON LLP
        Case
        Case 7:19-cv-03759-KMK
             7:19-cv-03759-KMK Document
                               Document54
                                        55 Filed
                                           Filed03/31/21
                                                 04/01/21 Page
                                                          Page22ofof22



FREI-PEARSON & GARBER, LLP                       1001 Fannin Street, Suite 2700
1 North Broadway, Suite 900                      Houston, Texas 77002
White Plains, New York 10601                     Tel: (713) 337-5580
Tel: (914) 298-3281                              matt.matthews@mhllp.com
Fax: (914) 824-1561                              andrew.kasner@mhllp.com
gblankinship@fbfglaw.com                         diane.wizig@mhllp.com
tgarber@fbfglaw.com
ckhalil@fbfglaw.com                              Steven M. Lucks
                                                 FISHKIN LUCKS LLP
Matt Schultz                                     277 Broadway, Suite 408
Bill Cash                                        New York, New York 10007
LEVIN, PAP ANTONIO, THOMAS,                      Telephone: (646) 755-9200
MITCHELL, RAFFERTY & PROCTOR, P.A.               slucks@fishkinlucks.com
316 South Baylen St.
Pensacola, Florida 32502                         Counsel for Defendant
Tel: (850) 435-7059
mschultz@levinlaw.com
bcash@levinlaw.com

Attorneys for Plaintiff and the Putative Class


        Granted.

        So Ordered.


       ~L
        3/31 /21




                                                 2
